By order of February 20, 2018, the prosecuting attorney was directed to answer the application for leave to appeal the July 25, 2017 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the defendant was denied the effective assistance of counsel by counsel's failure to advise the defendant that the offense to which he was pleading no contest was a felony. In all other respects, leave to appeal is DENIED, because we are not persuaded that *591the remaining question presented should be reviewed by this Court.